Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered June 3, 2016. The order and judgment, inter alia, granted the motion of defendants County of Monroe Industrial Development Agency and County of Monroe for summary judgment dismissing the amended complaint against them and for partial summary judgment with respect to the first and second counterclaims. It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Centra, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.